DETAILED ACTION
This action is pursuant to the claims filed on 12/24/2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 and 12/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 16 is/are objected to because of the following informalities:  
Claim 16; “a connector for connecting the electrode and a detachable electronic unit is located between …” should read “a connector for connecting the electrode and a detachable electronic unit are located between …”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein, when a total of the joint side and the free side is a perimeter of the base material of the electrode support portion, a length of the joint side is 60% or less of the perimeter of the base material of the electrode support portion.” The metes and bounds of “when a total of the joint side and the free side is a perimeter of the base material of the electrode support portion” are unclear. Specifically, it is unclear what “when a total of the joint side and the free side is a perimeter of the base material” is intended to claim. For example, it is unclear what ‘a total’ refers to with respect to the joint side and free side. Furthermore, the use of conditional language, “when”, is unclear as to how a total of the joint side and free side can be a perimeter of the base material and also not be a perimeter of the base material in an implied alternative condition. For examination purposes, this limitation will be interpreted to read as “wherein, the joint side and the free side define a perimeter of the base material of the electrode support portion, such that a length of the joint side is 60% or less of the perimeter of the base material of the electrode support portion.” Claims 2-20 inherit this deficiency. 
Claims 3-8 each respectively recite “wherein the joint side is sewn at the same position as a sewn portion of …”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes these limitations will be interpreted to read “a same position as a sewn portion of …”
Claim 13 recites the limitation “wherein the biological information measuring garment is a garment including at least a cup portion covering a chest part and a front body”. The structure 
Claim 13 recites the limitation “wherein the biological information measuring garment further includes an electrode support portion including an electrode for biological information measurement inside the garment”. It is unclear if “an electrode support portion” and “an electrode” are attempting to claim antecedent basis to the same limitations recited in claim 1 or if the applicant is attempting to claim a second electrode support portion and a second electrode. For examination purposes, this limitation will be interpreted to be the same structure recited in claim 13. Claims 14-20 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (U.S. PGPub No. 2005/0261564).
Regarding claim 1, Ryu teaches a biological information measuring garment (system of Fig 1) comprising a garment body (Fig 1, garment 100) and an electrode support portion including an electrode for biological information measurement (Fig 1-2, physiological signal detection modules 200), wherein the electrode support portion includes a flexible fabric cloth as a base material (Fig 2-3 and [0033], body 210 comprised of soft fiber material), wherein the electrode support portion is located on a side of the garment body that is in contact with a biological body ([0024], detection modules 200 located on interior of garment 100 such that contact is made with user), wherein the base material of the electrode support portion has a joint side fixed to the garment body and a free side not fixed to the garment body (Fig 3, bottom surface with hook surface 214 is joint side fixed to garment 100, upper portion of module 200 is free side not fixed to garment body), and wherein, when a total of the joint side and the free side is a perimeter of the base material of the electrode support portion (Fig 3, bottom surface and top surface of detection module 200 defines an entire perimeter of body 210), a length of the joint side appears to be 60% or less of the perimeter of the base material of the electrode support portion (Figs 2-3, length of bottom surface of detection module 200 appears to define less than 60% of the entire perimeter of pouch shaped body 210)
Ryu discloses substantially all the limitations of the claim(s) except an explicit teaching wherein a length of the joint side is 60% or less of the perimeter of the base material of the electrode support portion. However it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a length of the joint side to be 60% or less of the perimeter of the base material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 9, Ryu further teaches wherein the base material of the electrode support portion has an open bag structure (Fig 2, body 210 of module 200 has open bag structure).
Regarding claim 10, Ryu teaches the device of claim 9 as stated above and further teaches wherein the open bag structure has two or more open portions 
Regarding claim 11, Ryu further teaches wherein the open bag structure has one open portion (Fig 2, module 200 has one opening at reference character 211).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Granek (Patent No. 4,580,572).
Regarding claim 2, Ryu teaches the device of claim 1 as stated above. Ryu further teaches that a shortest distance between the joint side of the base material and the electrode appears to be within a range of 3 mm to 50 mm (Figs 2-3, predetermined space portion 211 defines a distance between joint side 214 and electrode 220). 
Ryu discloses the invention substantially as claimed above except for the shortest distance being explicitly between 3 and 50 mm. 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the predetermined space portion to be between 3 and 50 mm to arrive at the device of claim 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Russell (U.S. PGPub No. 2011/0184270), and in further view of Scheffler (U.S. PGPub No. 2012/0246795).
Regarding claim 3, Ryu teaches the device of claim 1 as stated above and further teaches wherein the biological information measuring garment is a garment including at least a front body and a back body 
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the front and back body.
In related prior art, Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the front and the back body (Fig 5a side seam 14). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the side seam such that the garment has a sewn portion of the front and back body. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to connect a back and front body of the garment to yield the expected result of creating a garment that can be worn by a user.
 Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the front body and the back body.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s sides ([0084], sides interpreted as the same location as the sewn portion of front and back body of garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the front body and back body of the garment to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being 
Regarding claim 4, Ryu teaches the device of claim 1 as stated above and further teaches wherein the biological information measuring garment is a garment including at least a sleeve portion and a body portion (Fig 1, clothing 100 has body and sleeve portions as disclosed in [0025] by the garment 100 being a jacket).
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the sleeve portion and body portion.
In related prior art, Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the front and the back body (Fig 4 seam 10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the seam such that the garment has a sewn portion of the body and sleeve portions. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to connect a body and sleeve portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the sleeve portion and the body portion.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the 
Regarding claim 5, Ryu teaches the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of the neckline of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the neckline of the garment (Fig 4 seam 10 extending from underarm to the neck with a collar portion (unlabeled) that shows a seam of the neckline). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the seam such that the garment has a sewn portion at the neckline of the garment. Doing so would be obvious to 
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of the neckline of the garment
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s neck ([0084], neck location interpreted as the same location as the sewn neckline of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the neckline of the garment to arrive at the device of claim 5. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 6, 
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a cuff of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the cuff of the garment (Fig 4 seam (unlabeled) at the cuff of the sleeve indicated by solid line at the cuff of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the seam such that the garment has a sewn portion at the cuff of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a cuff portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a cuff of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s arms ([0084], arm location interpreted as the same location as the cuff of a short sleeve of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a seam of the cuff of the garment to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from 
Regarding claim 7, Ryu teaches the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a waist of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the waist of the garment (Fig 4 side seam 14 extends down to the waist of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the seam such that the garment has a sewn portion at the waist of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a sewn portion at the waist of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a portion around a waist of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s waist ([0084], torso location interpreted as the same location as a waist of the garment) and further teaches that conductive elements may be 
Regarding claim 8, Ryu teaches the device of claim 1 as stated above.
Ryu fails to explicitly teach that the garment has a position of a sewn portion of a hem of the garment.
Russell teaches a similar biological information monitoring garment wherein the garment has a sewn portion of the hem of the garment (Fig 4 seam (unlabeled) at the bottom of the garment indicated by solid line at the hem of the garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell to incorporate the seam such that the garment has a sewn portion at the hem of the garment. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that garments, such as shirts, have sewn seams to create a hem portion of the garment to yield the expected result of creating a garment that can be worn by a user.
Ryu fails to teach wherein the joint side is sewn at the same position as a sewn portion of a portion of a hem of the garment.
In related prior art, Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s waist ([0084], torso location interpreted as the same location as a hem of the garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Russell and Scheffler to incorporate the joint side sewn to the garment at a position of a hem of the garment to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the joint side to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Scheffler.
Regarding claim 12, 
Ryu fails to teach wherein a position of the electrode is a location including a farthest position from a sewn portion on the base material.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment ([0084]) and further teaches that conductive elements may be sewn into the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook and loop fastener of Ryu in view of Scheffler to incorporate the base material of the electrode support portion to be sewn to the garment such that the electrode is positioned furthest from a sewn portion of the base material to arrive at the device of claim 7. Providing the joint side of the base material to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Begriche (U.S. PGPub No. 2018/0249767), and in further view of Scheffler.
Regarding claim 13, Ryu teaches the device of claim 1 as stated above. As stated in claim 1 above, Ryu teaches an electrode support portion including an electrode for biological information measurement inside the garment (Fig 1-2, physiological signal detection modules 200).
Ryu fails to teach wherein the biological information measuring garment is a garment including at least a cup portion covering a chest part and a front body, and wherein the cup portion, the front body, and the electrode support portion are sewn at the same position.
In related prior art, Begriche teaches a similar biomonitoring garment wherein the garment includes at least a cup portion covering a chest part and a front body (Fig 2A, sports bra 210 has cup portion and front body defined by chest band). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche to incorporate a garment being a sports bra having a cup portion covering a chest part and a front body. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women.
Ryu/Begriche fail to teach wherein the cup portion, the front body, and the electrode support portion are sewn at the same position.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche and Scheffler to incorporate the electrode support portion to be sewn at the same position as the junction of the cup portion and the front portion of the garment. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the electrode support portion to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment 
Regarding claim 14, the Ryu/Begriche/Scheffler combiantion teaches the device of claim 13 as stated above. Ryu further teaches the use of a fiber material ([0033]). 
Ryu fails to teach wherein the cup portion includes a front cup portion and a back cup portion, and wherein the front cup portion is made of the same fiber material as a fiber material of the front body.
Begriche further teaches wherein the cup portion includes a front cup portion and a back cup portion (Fig 2A-2B shows front and back cup portions), and wherein the front cup portion is made of the same material ([0088] discloses entire sports bra 210 (bra cup, backside, and chest band) may be made of same material; examiner notes chest band is interpreted as the front body of garment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche to incorporate a garment being a sports bra having a front and back cup portion wherein the front cup portion and the front body portion are made of a same fiber material to arrive at the device of claim 14. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women.
Regarding claim 15, the Ryu/Begriche/Scheffler combiantion teaches the device of claim 13 as stated above. Ryu further teaches wherein the electrode support portion has a bag structure (Fig 2, detection module 200 has a bag structure), and wherein a closing mouth of the bag is sewn 
Ryu fails to teach wherein the closing mouth of the bag is sewn at the same position as the cup portion, the front body, and the electrode support portion.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche and Scheffler to incorporate the closing mouth of the electrode support portion to be sewn at the same position as the junction of the cup portion and the front portion of the garment to arrive at the device of claim 15. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment). Furthermore, providing the electrode support portion to be sewn on the garment would be obvious to one of ordinary skill in the art as a simple substitution of one well-known attachment mechanism (Ryu, hook-and-loop connection) for another well-known attachment mechanism (Scheffler, sewing) to yield the predictable result of attaching the electrode support portion to an interior surface of the garment.
Regarding claim 16, the Ryu/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Ryu further teaches a connector for connecting the electrode and a detachable electronic unit (Figs 1-2, electrical cable 250 and signal measuring module 300). Ryu further discloses wherein the detachable electronic unit at an appropriate place of the clothing for receiving the various detected signals ([0024]).
Ryu fails to teach that the connector and the detachable electronic unit is located between the electrode support portion and the front body.
Scheffler teaches a similar biological information measuring garment, wherein sensors may be positioned at any suitable location on or in the textile layer 100 of the garment and specifically corresponding to a user’s chest ([0084], chest location stated as example of a location for an electrode of a garment) and further teaches that conductive elements may be sewn into the seams of the garment ([0113]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche and Scheffler to incorporate the electrode at a position such that the connector is between the electrode support portion and the front body.  Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of providing a biological sensor on a garment at a desired location to conduct signals from the body ([0084] disclosing suitable locations of sensors being anywhere on garment).
Ryu/Begriche/Scheffler discloses substantially all the limitations of the claim(s) except the detachable electronic unit being located between the electrode support person and front body.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the detachable electronic unit to be between the electrode support portion and the front body, since applicant has not disclosed that the position of the detachable electronic unit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the detachable electronic unit positioned at any other location of the garment that allows it to remain in electrical connection with the electrodes (Ryu [0024]). 
Regarding claim 17, the Ryu/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Begriche further teaches wherein the front body and the front cup portion is a knit material containing 50% or more of cotton ([0093-0094], sportsbra 210 made of fabric defined as cotton in [0094]; [0116] disclosing cotton used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche and Scheffler to incorporate a garment being a sports bra having a front body and front cup portion being knitted from 50% or more of cotton to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is tailored to fit a female’s anatomy to yield the predictable result of a biological monitoring garment designed for women. Providing a garment containing 50% or more of cotton would similarly be obvious to one of ordinary skill in the art as it is well known in the art that cotton is a suitable material for use in biosensing applications and performance sports clothing ([0094]).
Regarding claim 18, the Ryu/Begriche/Scheffler combination teaches the device of claim 13 as stated above, Begriche further teaches wherein the biological information measuring garment has a rear opening structure (Fig 3, shows rear opening structure of sportsbra 210), and includes a plurality of engagement portions for adjusting a size of the chest part at a rear opening portion (Fig 3 and [0090] row of three loops to allow adjustment). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Ryu in view of Begriche to further incorporate the rear opening structure having a plurality of engagement portions for adjusting a size of the chest part to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to provide a garment that is capable of being able to fit a variety of users of different sizes to yield the predictable result of a biological monitoring garment designed to be adjustable for a variety of women.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Begriche, in view of Scheffler, and in further view of Ichida (U.S. PGPub No. 2015/0173639)
Regarding claim 19, the Ryu/Begriche/Scheffler combination teaches the device of claim 13 as stated above. Ryu further teaches wherein the electrode includes a wiring (Fig 2 electrical cable 250), wherein the electrode is made of Gold, Platinum, or Ag/AgCl ([0036]).
Ryu fails to explicitly disclose wherein the wiring is made of the same material as the electrode.
In related prior art, Ichida teaches a similar biomonitoring device wherein a similar wiring is made of gold ([0057] wiring parts 18 made of gold). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiring of Ryu in view of Begriche, Scheffler, and Ichida to incorporate wiring made of gold such that the electrode and wiring are made of the same material to arrive at the device of claim 19. Doing so would be obvious to one of ordinary skill in the art as it is well known in the art that gold is a common conductive material that yields the expected result of conducting and transmitting electric signals ([0057]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Begriche, in view of Scheffler, and in further view of Russell.
Regarding claim 20, the Ryu/Begriche/Scheffler combination teaches the device of claim 13 as stated above. 
Ryu fails to teach wherein the electrode for biological information measurement is a conductive fabric.
In related prior art, Russell teaches a similar biomonitoring garment wherein the electrode is a conductive fabric (Fig 1 and [0021] sensors 2 comprise conductive fibres). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Ryu in view of Begriche, Scheffler, and Russell to incorporate an electrode that is a conductive fabric to arrive at the device of claim 20. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known electrode material (Ryu [0036] electrode made of gold, platinum, or Ag/AgCl) for another well-known electrode material (Russell [0021] conductive fabric) to yield the predictable result of an electrode integrated into a garment that is capable of acquiring physiological information from a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794